                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ANTHONY BACKHURST and ANGEL
CRUZ,

               Plaintiffs,

v.                                                       Case No: 2:18-cv-61-FtM-99UAM

LEE COUNTY,

               Defendant.


                                             ORDER

       This matter comes before the Court upon review of the Joint Motion for Extension of Case

Management Deadlines, construed as a Motion to Amend the Case Management and Scheduling

Order (“CMSO”) filed on March 1, 2019. Doc. 42. The parties request to extend the CMSO

deadlines by 90 days. Id. at 2. For the reasons stated below, the motion is granted.

       Rule 16 requires a showing of good cause for modification of a court’s scheduling order.

Fed. R. Civ. P. 16(b)(4). “The diligence of the moving party should be considered in determining

whether there is good cause to extend a deadline.” Jozwiak v. Stryker Corp., No. 6:09-cv-1985-

Orl-19GJK, 2010 WL 743834, at *2 (M.D. Fla. Feb. 26, 2010). In other words, the moving party

must demonstrate it could not meet the deadline despite its diligent efforts. Sosa v. Airprint Sys.,

Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); Idearc Media Corp. v. Kimsey & Assocs., P.A., No.

807-CV-1024-T-17EAJ, 2009 WL 413531, at *2 (M.D. Fla. Feb. 18, 2009). District courts have

broad discretion when managing their cases, including discovery and scheduling. Johnson v. Bd.

of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001).

       Here, the parties seek to extend the remaining deadlines in the CMSO (Doc. 23) by 90

days, as indicated below:
                                                      CMSO Deadline                Proposed Deadline
 Discovery Deadline                                   March 11, 2019               June 11, 2019
 Mediation                                            March 25, 2019               June 25, 2019
 Dispositive Motions, Daubert Motions and             May 9, 2019                  August 9, 2019
 Markman Motions
 Meeting In Person to Prepare Joint Final             August 5, 2019               November 5, 2019
 Pretrial Statement
 Joint Final Pretrial Statement (Including a          August 19, 2019              November 19, 2019
 Single Set of Jointly Proposed Jury
 Instructions and Verdict Form (a Word
 version should also be e-mailed to the
 Chambers e-mail address listed on the
 Court’s website), Voir Dire Questions,
 Witnesses Lists, and Exhibit Lists on
 Approved Form found on the Court’s
 website)
 All Other Motions (including motions in              August 26, 2019              November 26, 2019
 limine) and Trial Briefs (non-jury trials)
 Final Pretrial Conference                            September 16, 2019           To be determined by
                                                                                   Court based on
                                                                                   deadlines above
 Trial Term                                           October 7, 2019              To be determined by
                                                                                   Court based on
                                                                                   deadlines above1


        The parties explain that they have diligently been conducting discovery and attempting to

resolve the matter, but need more time for both. Doc. 42 at 2. Given the delays in discovery,

the fact that Defendant’s responsive pleading to the Second Amended Complaint is not due to be

filed until March 13, 2019, which may change the parties’ discovery plan, and that this is the

parties’ first request to amend the CMSO, the Court finds good cause to grant the motion and

extend the deadlines by 90 days.




        1
          The Court notes that the parties propose a February 2020 trial term in the motion, but a 90-day
extension of the current trial term would put the trial in January 2020. See Doc. 42 at 2-3.



                                                  -2-
         ACCORDINGLY, it is

         ORDERED:

         1.    The Joint Motion for Extension of Case Management Deadlines, construed as a

Motion to Amend the Case Management and Scheduling Order (Doc. 42) is GRANTED.

         2.    An amended case management and scheduling order will be issued by separate

Order.

         DONE and ORDERED in Fort Myers, Florida on this 4th day of March, 2019.




Copies:
Counsel of record




                                           -3-
